Action by Regina Samuel to recover for personal injuries sustained as the result of a fall on a stairway in defendant’s apartment house and by Alexander Samuel to recover for expenses and loss of services. Appeal from judgment in favor of plaintiffs. Judgment unanimously affirmed, with costs. The refusal of the request to charge was not prejudicial error in view of the granting of defendant’s request to charge immediately thereafter and in view of the court’s main charge, both of which precluded a finding against the defendant unless the factual basis were other than that upon which the refused request to charge was predicated. Present — Lazansky, P. J., Young, Carswell, Scudder and Davis, JJ.